DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the remarks submitted August 26, 2021.  Claims 1-24 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,586,079. Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of the issued patent fail to specifically claim storing a training set of behavior vectors representing the observed behaviors in association with the multiplicity of voice vectors of TTS voice parameters, however storing training data is an obvious step requiring only routine skill in the art.  One having ordinary skill at the time of the invention would have recognized the advantages of storing the training data to allow the user to review the data to ensure the data meets user requirements and to allow for the additional usage in the system.
Claims of 16/742,006
Claims of 10,586,079
A computer-implemented method for configuring a parameter of a synthesized voice, the method comprising
A method of configuring a parameter of a computer-based synthesized voice, the method comprising
providing a multiplicity of voice vectors of text-to-speech (TTS) voice parameters for speech synthesis; 
training a machine learning model to relate a plurality of text-to-speech (TTS) parameters to user behavior and semantic attributes of text synthesized according to first values for the plurality of TTS parameters, 
observing behaviors resulting from speech synthesis using the multiplicity of voice vectors of TTS voice parameters; 
20. The method of claim 19 further comprising: measuring a behavior of a listener responsive to speech synthesized according to the value of the TTS voice parameter; and responsive to the behavior of the listener, updating the machine learning model. 
    21. The method of claim 19 further comprising: measuring a first behavior responsive to speech synthesized according to the value of the TTS voice parameter; automatically configuring a second value of the TTS voice parameter, according to the machine learning model applied to the semantic attribute, the second value of the TTS voice parameter being different from the value of the TTS voice parameter; measuring a second behavior responsive to speech synthesized according to the second value of the TTS voice parameter; determining a difference between the first behavior and the second behavior; and responsive to the difference, updating the machine learning model.

storing a training set of behavior vectors representing the observed behaviors in association with the multiplicity of voice vectors of TTS voice parameters; 

training a machine-learned model to generate voice vectors from behavior vectors using the training set.
training a machine learning model to relate a plurality of text-to-speech (TTS) parameters to user behavior and semantic attributes of text synthesized according to first values for the plurality of TTS parameters, the semantic attributes including at least one of a proportion of proper nouns, number of dependent clauses, number of modifiers, emotional charge; determining a semantic attribute of a natural language expression; and responsive to the semantic attribute, automatically configuring, according to the machine learning model applied to the semantic attribute, a selected value of a TTS voice parameter of the plurality of TTS parameters for the computer-based synthesized voice





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Eller et al (US Patent Application Publication No. 2013/0289998) in view of Hendrickson et al (US Patent Application Publication No. 2012/0296654) and further in view of Stephens (US Patent Application Publication No. 2010/0042410).
Eller discloses a system and method for realistic speech synthesis.  Regarding claim 1, Eller discloses a computer-implemented method [Fig. 1] for configuring a parameter of a synthesized voice, the method comprising: providing a multiplicity of voice vectors of text-to-speech (TTS) voice parameters for speech synthesis [para 0063; 0067-0069 -- language database 007 is used to store varied linguistic and phonetic information relating to different languages, dialects, accents, and speech patterns]; Eller teaches scenario data [“behaviors”] that is used to generate realistic speech [para 0063-0085].  Eller fails to teach, but Hendrickson teaches observing behaviors resulting from speech synthesis voice vectors of TTS voice parameters [para 0024 -- system monitors one or more environmental conditions associated with a user that are related to or otherwise affect the user intelligibility of the speech or audible output that is generated by the TTS engine;  0031-0040].  Hendrickson teaches the system is advantageous to improve the user experience by automatically increasing the user's ability to understand critical speech or spoken data in adverse operational environments [para 0024].  One having ordinary skill in the art at the time of the invention would have recognized the advantages of monitoring user behavior and environmental conditions, as suggested by Hendrickson, for the purpose of improving user experience, as suggested by Hendrickson.  Eller teaches storing a training set of behavior vectors representing the behaviors in association with the multiplicity of voice vectors of TTS voice parameters [para 0100 – stored string of merged data—where additionally storing observed behavior data requires only routine skill art so as to allow the data to be reviewed, edited or reused; para 0110].  Eller fails to teach training a machine-learned model to generate voice vectors from the behavior vectors using the training set.  Stephens discloses TTS synthesis [para 0014-0035] which determined prosody parameters and provides for model training, which updates a target prosody model [para 0031], for the purpose of generating speech that is more enjoyable and easier to hear [para 0006-0009].  One having ordinary skill in the art at the time of the invention would have recognized the advantages of training a model for generating voice vectors to be used in speech synthesis, as suggested by Stephens, for the purpose of improving the system to generate speech that is more enjoyable and easier to hear.
Regarding claim 2, the combination of Eller, Hendrickson, and Stephens teaches behavior vectors include user profile attributes [Eller at para 0067; 0075]. 
Regarding claim 3, the combination of Eller, Hendrickson, and Stephens teaches behavior vectors include situational attribute [Eller at para 0067 -0085 – scenario data..specifically 0076-0085 –role/mood/context].
Regarding claim 4, the combination of Eller, Hendrickson, and Stephens teaches behavior vectors include semantic attribute [Eller at para 0067 -0085 – scenario data..specifically 0078-0085 – domain/context].
Regarding claim 5, the combination of Eller, Hendrickson, and Stephens teaches voice vectors apply per-word as to enable contrastive emphasis [Hendrickson para 0057; Eller at para 0067 -0085 – scenario data..specifically 0078-0085 – domain/context].


Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Eller et al (US Patent Application Publication No. 2013/0289998) in view of Hendrickson et al (US Patent Application Publication No. 2012/0296654).
Regarding claim 6, Eller teaches a computer implemented method for producing synthesized speech, the method comprising: detecting a value of a situational attribute [para 0063-0085-- scenario data (“behaviors”) that is used to generate realistic speech]; creating a behavior vector from a desired behavior and a value of the situational attributes [Tables 1-7..where the metadata tags provide the vector of behavior (mood/role/etc.) and attribute value (focused/pilot/etc.); para 0067-0085 (specifically 0073); 0094-0098]; processing the behavior vector using a trained model to infer a voice vector [para 0101-0104 -- Prosody selection 201 is an automated process that uses the scenario data 020 metadata inputs, such as "domain", "context", "role" and others, to manage the different combinations of the prosody variables described above]; synthesizing  speech from text using the voice vector as TTS parameters [Fig. 1, element 405].  Eller fails to teach, but Hendrickson teaches the situational attribute of a listener [para 0046-0053… noise levels..number of people in the area].   Hendrickson teaches the system is advantageous to improve the user experience by automatically increasing the user's ability to understand critical speech or spoken data in adverse operational environments [para 0024].  One having ordinary skill in the art at the time of the invention would have recognized the advantages of monitoring listener attributes and environmental conditions, as suggested by Hendrickson, for the purpose of improving user experience, as suggested by Henderickson.
Regarding claim 7, the combination of Eller and Hendrickson teaches the situational attribute is age of people present [Eller para 0073 – teen]. 
Regarding claim 8, the combination of Eller and Hendrickson teaches the situational attribute is music that is playing [Eller para 0098 – radio effects].
Regarding claim 9, the combination of Eller and Hendrickson teaches the situational attribute is one of: location, noise, and mood [para 0071-0072; 0098; 0082].
Regarding claim 10, the combination of Eller and Hendrickson teaches the TTS parameters includes at least one of: formant frequency, formant bandwidth, formant amplitude, nasal pole frequency, nasal pole bandwidth, nasal zero frequency, and nasal zero bandwidth [Eller para 0073]. 
Regarding claim 11, the combination of Eller and Hendrickson teaches the TTS parameters apply per-word as to enable contrastive emphasis  [Hendrickson para 0057; Eller at para 0067 -0085 – scenario data..specifically 0078-0085 – domain/context].
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Eller et al (US Patent Application Publication No. 2013/0289998).
Eller discloses a system and method for realistic speech synthesis.  Regarding claim 12, Eller discloses a computer-implemented method [Fig. 1] for configuring a parameter of a synthesized voice, the method comprising: generating a natural language expression comprising a semantic attribute [para 0059-0060—text input; para 0063-0085-- scenario data (“behaviors”) that is used to generate realistic speech..specifically 0076-0085—with the domain and context with different words depending on roles or speaker status or genre]; configuring a behavior vector from a desired behavior and a value of the semantic attributes [Tables 1-7..where the metadata tags provide the vector of behavior (domain/context/etc.) and attribute value (Air Traffic Controller/Emergency Procedure/etc.); para 0067-0085 (specifically 0073); 0094-0098]; processing the behavior vector using a trained model to infer a voice vector [para 0101-0104 -- Prosody selection 201 is an automated process that uses the scenario data 020 metadata inputs, such as "domain", "context", "role" and others, to manage the different combinations of the prosody variables described above]; synthesizing  speech from text using the voice vector as TTS parameters [Fig. 1, element 405].  
Regarding claim 13, Eller teaches the semantic attribute is presence of a proper noun [para 0079-0081; 0083 -- with the domain and context with different words depending on roles or speaker status or genre]. 
Regarding claim 14, Eller teaches the semantic attribute is a number of modifiers [para 0118 -- common phrase (e.g. "she had your dark suit in greasy wash water all year")].  
Regarding claim 15, Eller teaches the semantic attribute is an emotional charge [para 0082; 0084].  
Regarding claim 16, Eller teaches the semantic attribute indicates a domain of discourse [para 0080; 0083].
Regarding claim 17, Eller teaches the TTS parameters includes at least one of: formant frequency, formant bandwidth, formant amplitude, nasal pole frequency, nasal pole bandwidth, nasal zero frequency, and nasal zero bandwidth [Eller para 0073]. 
Regarding claim 18, Eller teaches the TTS parameters apply per-word as to enable contrastive emphasis  [Eller at para 0067 -0085 – scenario data..specifically 0078-0085 – domain/context].

Response to Arguments
Applicant's arguments filed August 26, 2021 have been fully considered but they are not persuasive. 
Applicant argues the claims 1, 20, and 21 of US Patent 10,586,079 do not include "storing a training set of behavior vectors representing the observed behaviors in association with the multiplicity of voice vectors of TTS voice parameters" nor do they include "training a machine learning model to generate voice vectors from behavior vectors using the training set."     The Examiner notes, as indicated in the double patenting rejection, the claims of the issued patent fail to specifically claim storing a training set of behavior vectors representing the observed behaviors in association with the multiplicity of voice vectors of TTS voice parameters, however storing training data is an obvious step requiring only routine skill in the art.  Thus, given the claims of US Patent 10,586,079, one having ordinary skill at the time of the invention would have recognized the advantages of storing the training data to allow the user to review the data to ensure the data meets user requirements and to allow for the additional usage via the claimed behavior parameters used in the claimed training system.  
Applicant argues Hendrickson in fact fails to disclose: observing behaviors resulting from speech synthesis using the multiplicity of voice vectors of TTS voice parameters.  The Examiner respectfully disagrees and notes, at para 0024. Hendrickson specifically teaches the environmental conditions can provide an indication of the intelligibility of generated speech or audible outputs of the TTS engine for the user, such that an indication of intelligibility is a result of the speech synthesis or output.
Applicant argues Eller does not anticipate claim 12 and argues none of the items listed in Eller are behaviors nor are they desired behaviors.  The Examiner respectfully disagrees.  The Examiner notes, Eller’s scenario data [para 0063-0085] provides for behaviors that are used to generate speech and the various metadata tags and data provide a form of desired behaviors, as the metadata tags/data provide various contexts, dialects, accents, roles or moods with prosody information that generates the synthetic speech based on the desired/preferred context, dialect, accent, role or mood.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA A ARMSTRONG whose telephone number is (571)272-7598.  The examiner can normally be reached on M,T,TH,F 11:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA A. ARMSTRONG
Primary Examiner
Art Unit 2659



/ANGELA A ARMSTRONG/Primary Examiner, Art Unit 2659